Citation Nr: 1821795	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected major depressive disorder from April 13, 2011 to April 11, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served in the Oklahoma Army National Guard, including a period of active duty for training from May 1972 to September 1972.  He thereafter served in the Army Reserve, with a period of active duty from February 1977 to August 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for residuals of traumatic brain injury with migraine headaches and assigned an initial rating of 10 percent, effective April 13, 2011.  The Veteran appealed the initial rating assigned.

In a January 2016 decision, the Board awarded a separate 50 percent rating for major depressive disorder, effective April 13, 2011, a 70 percent rating for residuals of a traumatic brain injury, effective April 13, 2011, and a 50 percent rating for migraines, effective April 13, 2011.

The Veteran appealed to the Court of Appeals for Veterans Claims (Court), appealing the portion of the Board's decision denying a rating in excess of 50 percent for service-connected major depressive disorder.  Notably, the other dispositions by the Board in January 2016 were left undisturbed.  In September 2016, the parties submitted a joint motion for partial remand (Joint Motion), requesting that the Court vacate and remand the decision of the Board to the extent that it denied entitlement to a rating in excess of 50 percent for major depressive disorder from April 13, 2011.  The Court ordered that the motion for partial remand be granted. 

In February 2017, the Board remanded the case for action consistent with the directives of the September 2016 Joint Motion.

Subsequently, in a May 2017 rating decision, the RO granted an increased rating of 100 percent for major depressive disorder effective from April 11, 2016.  As this is the maximum rating allowed for major depressive disorder, the Veteran's claim for an increased rating for this disability is moot for the period from April 11, 2016.  Therefore, the issue on appeal has been characterized as listed on the title page of this decision.


FINDING OF FACT

The Veteran's major depressive disorder (MDD) has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for the period from April 13, 2011 to April 11, 2016, for MDD have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected MDD arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The RO has also obtained VA mental examinations to determine the severity of the Veteran's MDD.  38 C.F.R § 3.159(c)(4).  The VA examinations were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected MDD, the Board finds that the VA examination obtained in this case was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Regulations require that where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's MDD is evaluated as 50 percent disabling for the initial period on appeal, and as 70 percent disabling beginning November 7, 2015, under Diagnostic Code 9434.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Diagnostic Code 9434 uses the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign a rating based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating on the basis of social impairment.  38 C.F.R. § 4.126(b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in June 2015.  As such, the provisions of DSM-5 are for application.

In connection with his claim, the Veteran was afforded a VA medical examination in September 2011.  He reported a history of two in-service head injuries which left him feeling dazed, confused, and seeing stars.  The Veteran also reported a history of a stroke in 2009.  His complaints also included numbness and tingling in the left arm, confusion, slowness of thought, difficulties understanding directions, difficulties expressing himself, and tinnitus.  He also complained of depression, anxiety, memory problems, dizziness, and difficulty sleeping.  He denied mood swings and problems with attention or concentration. 

At a September 2011 VA TBI examination, cognitive screening showed severe impairment of memory, attention, concentration, and/or executive functions.  The examiner noted that these cognitive deficiencies resulted in a severe functional impairment.  The examiner noted, for example, that the Veteran exhibited difficulty setting goals, planning, organizing, prioritizing, and making appropriate decisions.  The examiner described the Veteran's executive functions as "quite impaired."  Second, the examiner indicated that the Veteran experienced severely impaired judgment.  For example, he was unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.  Third, the Veteran's social interactions were inappropriate most or all of the time.  He experienced social anxiety.  Fourth, the Veteran was noted to be often disoriented to time.  Fifth, the Veteran exhibited severely decreased motor activity due to left sided apraxia.  Sixth, he had moderate to severely impaired visual spatial orientation.  For example, the examiner noted that the Veteran got lost even in familiar surroundings and was unable to use assistive devices such as a GPS.  Seventh, the Veteran exhibited three or more subjective symptoms, which moderately interfered with instrumental activities of daily living, family, work and close relationships.  Eighth, the Veteran exhibited one or more neurobehavioral effects which interfered with workplace interaction or social interactions.  For example, he exhibited dyscontrol and an angry affect.  He had episodes in which he became enraged and screamed at people.  Ninth, the Veteran exhibited communication difficulties caused by an inability to communicate at least half of the time but not all of the time.  At times, the Veteran had to rely on gestures or other alternative modes of communication.  Tenth, the Veteran exhibited a normal state of consciousness.  After examining the Veteran and reviewing the record, the examiner indicated that based on the cognitive screening, the Veteran demonstrated a cognitive impairment caused by both the in-service TBI, as well as the post-service stroke.

At a May 2013 VA medical examination, the examiner noted that the Veteran had sustained a head injury in service and had been diagnosed as having a TBI in 2012.  He indicated that the Veteran's current TBI symptoms were migraines, difficulty with memory, and dizziness.  With respect to the ten facets of TBI-related cognitive impairment and subjective symptoms, the examiner first indicated that the Veteran exhibited objective evidence on testing of a moderate impairment of memory, attention, concentration, or executive function.  Second, the Veteran exhibited mildly impaired judgement and had difficulty making decisions.  Third, the examiner indicated that the Veteran's social interaction was occasionally inappropriate.  Fourth, the Veteran was occasionally disoriented to two of the four aspects of orientation.  Specifically, he exhibited difficulty with person and situation.  Fifth, he exhibited normal motor activity.  Sixth, his visual spatial orientation was normal.  Seventh, the Veteran reported three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family or other close relationships, to include blurry vision from migraines.  Eighth, the Veteran reported one or more neurobehavioral effects which interfered with workplace or social interactions, to include difficulty getting along with others in a workplace environment.  Ninth, the Veteran reported that he was able to communicate by spoken and written language and to comprehend spoken and written language.  Tenth, the examiner indicated that the Veteran exhibited a normal state of consciousness.

The Veteran underwent a VA mental health examination in December 2013.  The examiner noted diagnoses of major depressive disorder (MDD), recurrent, severe without psychotic features; and alcohol dependence, in sustained full remission on Axis I and TBI on Axis III according to DSM-IV criteria.  The examiner indicated, however, it was possible to differentiate what symptom(s) is/are attributable to each diagnoses; the Veteran symptoms of depressed mood, loss of interest, unintentional weight loss, insomnia, fatigue, and feelings of worthlessness were attributable to his MDD.  His symptoms of short- and long- term memory loss, forgetfulness, poor concentration, and disorientation were attributable to TBI.  It was noted that irritability could be related to both MDD and/or TBI.  The examiner found that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Concerning this, the examiner indicated the occupational impairment was attributable to TBI and MDD while the social impairment was attributable to MDD. 

In regard to family history, the Veteran reported he had two sisters and two brothers surviving and described his relationships with his siblings as "all right" and visits with them once every 18 months.  He has been married to his current wife for 16 years.  He reported that his wife was supportive, but complained "I have mood swings with her when she's done nothing wrong."  He stated he had 15 biological and adopted children and maintained contact with all of them.  He stated his 15 year-old son and his wife acted as his caretakers and were very protective of him.  He denied having friends and reported he had difficulty trusting others.  He received significant support from his church and often turned to his pastor for help.  He was unable to identify any enjoyed recreational activities, currently.  In regard to occupational history, the Veteran reported he was not currently employed.  He last worked in 1999 and he was offered an early retirement because "I was real sick." 

The Veteran's current symptoms applicable to his diagnoses included depressed mood, suspiciousness, chronic sleep impairment, impairment of short- and long term- memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and intermittent ability to perform activities of daily living including maintenance of minimal personal hygiene.  He reported that he often felt moody, had problems with anger and irritability, lacked motivation, and experienced feelings of sadness, hopelessness, low self-esteem, and indecisiveness.  He often felt fatigued and had difficulty getting out of bed.  He had difficulties with sleep.  He attempted suicide in 1995 but denied suicidal ideation since that time.  The Veteran also reported long term memory impairment which became more severe temporarily following his stroke.  He indicated that he currently continued to experience problems with both long and short term memory, such as forgetting appointments and recent conversations.  He also lost things frequently, such as his keys and mail.  The examiner found that the Veteran was unable to manage his financial affairs due to forgetfulness and a self-reported decline in his math abilities.  He did not appear to pose any threat of danger or injury to self or others.

The Veteran again underwent VA medical examination in December 2014.  The examiner noted that the Veteran had sustained a head injury during service and had been diagnosed as having TBI in 2013.  He indicated that the current symptoms of the Veteran's TBI included short term memory loss, migraines, fatigue, difficulty concentrating, nausea, blurred vision due to migraines, sensitivity to light and sound, dizziness, and needing a GPS when traveling.  With respect to the ten facets of TBI-related cognitive impairment and subjective symptoms, the examiner first indicated that the Veteran exhibited subjective mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words, and often misplacing items), as well as difficulty concentrating.  Second, the Veteran exhibited normal judgement.  Third, the examiner indicated that the Veteran's social interaction was routinely appropriate.  Fourth, the Veteran was always oriented to time, place, person, and situation.  Fifth, he exhibited normal motor activity.  Sixth, his visual spatial orientation was mildly impaired in that he got lost in unfamiliar surroundings, and he had difficulty reading maps and following directions.  Seventh, the Veteran reported three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family or other close relationships.  Eighth, the Veteran reported no neurobehavioral effects.  Ninth, the Veteran reported that he was able to communicate by spoken and written language and to comprehend spoken and written language.  Tenth, the examiner indicated that the Veteran exhibited a normal state of consciousness.

In addition to the examination reports discussed above, the record on appeal contains VA clinical records dated from April 2011 to April 2016.  In pertinent part, these records document treatment for multiple chronic disabilities, including depression, migraines, and intermittent memory impairment.

Most recently, a VA mental health examination was conducted in April 2016.  The report notes diagnoses of depressive disorder due to medical conditions of TBI, chronic pain and diabetes; and neurocognitive disorder due to TBI.  The examiner noted the Veteran's symptoms of severe mood disturbances, lack of motivation, decreased interest in activities, anger outbursts, and intermittent inability to perform activities of daily living were attributable to depression disorder.

Giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted beginning April 13, 2011, to coincide with the effective date of the grant of service connection.  Notably, the December 2013 VA examiner found that the Veteran's level of occupational and social impairment with regard to his mental diagnoses was best summarized as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

While some symptoms indicative of a 70 percent rating, such as abnormal speech, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene) have been attributed to his service-connected TBI, the examiner indicated both social and occupational impairment was attributable to TBI and MDD, while the social impairment was attributable solely to MDD.  The Veteran expressed severe impairment in his ability to function around others, affecting both his occupational and social life, and it would be impracticable to ascertain which, specific, symptoms of the MDD versus TBI are contributing to his occupational impairment, and to what degree.

The Board finds that, giving the Veteran the benefit of the doubt, his overall disability picture from April 13, 2011 to April 11, 2016, is best represented by a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9434.

However, the Board finds that at no point during the period on appeal is a rating higher than 70 percent warranted.  There is no indication that the Veteran has had symptoms indicative of a 100 percent rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place or memory loss for names of close relatives, own occupation or own name.  

Further, in reviewing the medical evidence as a whole, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.  The Board observes that the December 2013 VA examiner did not find 'total occupational and social impairment.'  

Concerning this, a health care provider's characterization of the severity of disability is not dispositive absent corroborating symptomatology, but it is probative evidence that the Board may take into consideration.  Here, the evidence of record shows that the Veteran has been married to his current wife for over 15 years now and they have a supportive relationship.  He also reported that he had a good relationship with his family, including his children and his siblings.  Outside the family, he also seemed to have a positive relationship with his church members and pastor, despite his difficulty trusting others.

Therefore, to the extent that social impairment was not destructive to his family and life, the evidence does not demonstrate total social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Accordingly, while the Veteran has shown substantial social and occupational impairment, the evidence does not demonstrate total social and occupational impairment.  See id.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial rating in excess of 70 percent for the Veteran's MDD, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. 

As the preponderance of the evidence is against the claim for a higher increased rating, there is no doubt to be resolved, and an initial rating greater than 70 percent for the Veteran's MDD, from April 13, 2011 to April 11, 2016, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to an initial rating of 70 percent, but no higher, for service-connected MDD, from April 13, 2011 to April 11, 2016, is granted subject to controlling regulations governing the payment of monetary awards.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


